Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Christopher J. Patermo, (Reg. No. 42,056), on 5/17/22.
The application has been amended as follow:
In the claims:
Claim(s) 1, 14, 16, 18, 21 & 24 are amended as following:
1. (Currently amended) A system for providing a live chat function, said system comprising:
at least one input interface;
at least one output interface; and
at least one processor configured to:
- receive, via said at least one input interface, a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server,
- transmit, via said at least one output interface, said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said system when said application is executed by said client device,
- exchange a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device,
- determine a first plurality of dates and times of receipt or transmission of said first plurality of messages,
- said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS), 
- said system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel,
- exchange a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel,
- determine a second plurality of dates and times of receipt or transmission of said second plurality of messages,
- determine whether said first user identifier and said second user identifier correspond to a single user, and
- display a uniform view of messages exchanged using the plurality of different communication channels via the live chat function, the uniform view comprising said first plurality of messages and said second plurality of messages on said client device via said application upon determining that said first user identifier and said second user identifier correspond to a single user, said messages in said uniform view being ordered in chronological order based on said first and second pluralities of dates and times of receipt or transmission,
wherein said at least one processor is configured to receive said second user  identifier from said client device via said application or obtain said second user identifier from a storage device and determine whether said second user identifier has been authenticated for any  company or organization.
5.	(Canceled)
7.-13.	(Canceled)
14.	(Currently amended)	A method of providing a live chat function by a communication integrator system, said method comprising:
- receiving a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server;
- transmitting said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said communication integrator system when said application is executed by said client device;
- exchanging a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device;
- determining a first plurality of dates and times of receipt or transmission of said first plurality of messages;
- system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS);
- system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel;
- exchanging a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel;
- determining a second plurality of dates and times of receipt or transmission of said second plurality of messages;
- determining whether said first user identifier and said second user identifier correspond to a single user; and
- displaying a uniform view of messages exchanged using the plurality of different communication channels via the live chat function, the uniform view comprising said first plurality of messages and said second plurality of messages on said client device via said application upon determining that said first user identifier and said second user identifier correspond to a single user, said messages in said uniform view being ordered in chronological order based on said first and second pluralities of dates and times of receipt or transmission,
wherein said method further comprises receiving said second user identifier from said client device via said application or obtaining said second user identifier from a storage  device and further comprises determining whether said second user identifier has been  authenticated for any company or organization.
15.	(Cancelled)
16.	(Currently amended)	A non-transitory computer readable medium for storing instructions when executed on a computer system perform a method of providing a live chat function by a communication integrator system, said method comprising:
- receiving a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server;
- transmitting said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said communication integrator system when said application is executed by said client device;
- exchanging a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device;
- determining a first plurality of dates and times of receipt or transmission of said first plurality of messages;
- system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS);
- system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel;
- exchanging a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel;
- determining a second plurality of dates and times of receipt or transmission of said second plurality of messages;
- determining whether said first user identifier and said second user identifier corresponds to a single user; and
- displaying a uniform view of messages exchanged using the plurality of different communication channels via the live chat function, the uniform view comprising said first plurality of messages and said second plurality of messages on said client device via said application upon determining that said first user identifier and said second user identifier correspond to a single user, said messages in said uniform view being ordered in chronological order based on said first and second pluralities of dates and times of receipt or transmission,
wherein said method further comprises receiving said second user identifier from said client device via said application or obtaining said second user identifier from a storage  device and further comprises determining whether said second user identifier has been  authenticated for any company or organization.
(Cancelled)
(Currently amended)	A system for providing a live chat function, said system comprising:
at least one input interface;
at least one output interface; and
at least one processor configured to:
- receive, via said at least one input interface, a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server,
- transmit, via said at least one output interface, said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said system when said application is executed by said client device,
- exchange a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device,
- said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS),
- said system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel,
- exchange a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel,
- determine whether said first user identifier and said second user identifier correspond to a single user,
- display a uniform view of messages exchanged using the plurality of different communication channels via the live chat function,
wherein said at least one processor is configured to receive said second user identifier from said client device via said application or obtain said second user identifier from a storage device and determine whether said second user identifier has been authenticated for any company or organization.
(Currently amended)	A method of providing a live chat function by a communication integrator system, said method comprising:
- receiving a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server;
- transmitting said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said communication integrator system when said application is executed by said client device;
- exchanging a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device;
- presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS);
- determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel;
- exchanging a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel; and
- determining whether said first user identifier and said second user identifier correspond to a single user,
- displaying a uniform view of messages exchanged using the plurality of different communication channels via the live chat function,
wherein said method further comprises receiving said second user identifier from said client device via said application or obtaining said second user identifier from a storage device and further comprises determining whether said second user identifier has been authenticated for any company or organization.
24.	(Currently amended)	A non-transitory computer readable medium for storing instructions when executed on a computer system perform a method of providing a live chat function by a communication integrator system, said method comprising:
- receiving a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server ;
- transmitting said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said communication integrator system when said application is executed by said client device;- exchanging a first plurality of messages between said client device and said web server via said application, said first plurality of messages being associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device;
- presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS);
- determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel;
- exchanging a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel; [[and]]
- displaying a uniform view of messages exchanged using the plurality of different communication channels via the live chat function;
wherein said method further comprises receiving said second user identifier from said client device via said application or obtaining said second user identifier from a storage device and further comprises determining whether said second user identifier has been authenticated for any company or organization.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 2-4, 6, 14, 16, 18-26 is/are allowed.
Claim(s) 5, 7-13, 15 & 17 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 5/17/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 14, 16, 18, 21 & 24.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receive, via said at least one input interface, a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a web server, - transmit, said requested web content to said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said system when said application is executed by said client device, -exchange a first plurality of messages between said client device and said web server via said application, said first plurality of messages associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device, - determine a first plurality of dates and times of receipt or transmission of said first plurality of messages, - said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS), - said system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel, - exchange a second plurality of messages between said further client device and said web server via the further communication channel, said second plurality of messages associated with a second user identifier, including receiving at least a second agent message from said web server and forwarding said second agent message to said further client device via the further communication channel, - determine a second plurality of dates and times of receipt or transmission of said second plurality of messages,
- determine whether said first user identifier and said second user identifier correspond to a single user, and - display a uniform view of messages exchanged using the plurality of different communication channels via the live chat function, the uniform view comprising said first plurality of messages and said second plurality of messages on said client device via said application upon determining that said first user identifier and said second user identifier correspond to a single user, said messages in said uniform view being ordered in chronological order based on said first and second pluralities of dates and times of receipt or transmission, wherein said at least one processor is configured to receive said second user  identifier from said client device via said application or obtain said second user identifier from a storage device and determine whether said second user identifier has been authenticated for any  company or organization” as set forth in independent claim(s) 1, 14, 16, 18, 21 & 24 and in light of applicant’s argument(s) filed 5/17/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449